UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report- Pursuant To Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011 OR o Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No.333-171913 First Connecticut Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 45-1496206 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) One Farm Glen Boulevard, Farmington, CT (Address of Principal Executive Offices) (Zip Code) (860) 676-4600 (Registrant’s telephone number) N/A (Former name or former address, if changed since last report) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such requirements for the past 90 days.YES xNO o . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESoNO x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer” and “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer x Smallerreportingcompany o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YESoNOx As of May 16, 2011, there were no shares of the Registrant’s common stock outstanding. First Connecticut Bancorp, Inc. Table of Contents Page Part I. Financial Information Item 1. Consolidated Financial Statements Consolidated Statements of Condition at March 31, 2011 (unaudited) and December 31, 2010 1 Consolidated Statements of Income for the three months ended March 31, 2011 and 2010(unaudited) 2 Consolidated Statement of Changes in Capital Accounts for the three months ended March 31, 2011 (unaudited) 3 Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and 2010 (unaudited) 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3. Quantitative and Qualitative Disclosures About Market Risk 49 Item 4. Controls and Procedures 50 Part II. Other Information Item 1. Legal Proceedings 50 Item1A. Risk Factors 50 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 3. Defaults Upon Senior Securities 50 Item 4. (Removed and Reserved) 50 Item 5. Other Information 50 Item 6. Exhibits 51 Signatures 52 Exhibit 31.1 53 Exhibit 31.2 54 Exhibit 32.1 55 Exhibit 32.2 56 Part I. Financial Information Item 1. Consolidated Financial Statements First Connecticut Bancorp, Inc. Consolidated Statements of Condition March 31, December 31, (Dollars in thousands) (Unaudited) Assets Cash and due from banks $ $ Federal funds sold - Cash and cash equivalents Securities held-to-maturity, at amortized cost Securities available-for-sale, at fair value Loans held for sale Loans, net Premises and equipment, net Federal Home Loan Bank of Boston stock, at cost Accrued income receivable Bank-owned life insurance Deferred income taxes Prepaid expenses and other assets Total assets $ $ Liabilities and Capital Accounts Deposits Interest-bearing $ $ Noninterest-bearing FHLB advances Repurchase agreement borrowings Mortgagors’ escrow accounts Repurchase liabilities Accrued expenses and other liabilities Total liabilities Commitments and contingencies - - Capital accounts Undivided profits Accumulated other comprehensive loss ) ) Total capital accounts Total liabilities and capital accounts $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 First Connecticut Bancorp, Inc. Consolidated Statements of Income (Unaudited) Three Months Ended March 31, (Dollars in thousands) Interest income Interest and fees on loans Mortgage $ $ Other Interest and dividends on investments United States Government and agency obligations Other bonds 52 57 Corporate stocks 67 96 Other interest income 17 10 Total interest income Interest expense Deposits Interest on borrowed funds Interest on repo borrowings Interest on repurchase liabilities 97 Total interest expense Net interest income Provision for allowance for loan losses Net interest income after provision for loan losses Noninterest income Fees for customer services Net gain on loans sold 24 Brokerage and insurance fee income Bank owned life insurance income Other 50 68 Total noninterest income Noninterest expense Salaries and employee benefits Occupancy expense Furniture and equipment expense FDIC assessment Marketing Other operating expenses Total noninterest expense Income before income taxes Provision for income taxes Net income $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 First Connecticut Bancorp, Inc. Consolidated Statements of Changes in Capital Accounts (Unaudited) Accumulated Other Comprehensive (Loss) Income Unrealized Related to Gain on Employee Benefits Securities Plans, Undivided Available- Net of For the Three Months Ended March 31, 2011 Profits for-Sale Tax Effect Total (Dollars in thousands) Balance at December 31, 2010 $ $ $ ) $ Net income - - Change in accumulated other comprehensive gain related to employee benefit plans, net of tax effects - - 35 35 Decrease in unrealized gain on available-for-sale securities, net of tax effects - ) - ) Total comprehensive income Balance at March 31, 2011 $ $ $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 3 First Connecticut Bancorp, Inc. Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, (Dollars in thousands) Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash (used in) provided by operating activities: Provision for allowance for loan losses Provision for off-balance sheet commitments 10 11 Provision for depreciation and amortization Loans originated for sale ) ) Proceeds from the sale of loans held for sale Net gain on loans sold ) ) Accretion and amortization of investment security discounts and premiums, net ) 27 Amortization and accretion of loan fees and discounts, net ) ) Decrease in accrued income receivable 73 30 Increase in cash surrender value of bank-owned life insurance ) ) (Increase) decrease in prepaid expenses and other assets ) 37 Increase (decrease) in accrued expenses and other liabilities ) Net cash (used in) provided by operating activities ) Cash flow from investing activities Sales and maturities of securities available-for-sale Purchases of securities available-for-sale ) ) Loan originations, net of principal repayments ) Purchases of bank-owned life insurance - ) Purchases of premises and equipment ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities Net (decrease) increase in borrowings ) Net increase in demand deposits, NOW accounts, savings accounts and money market accounts Net decrease in certificates of deposit ) ) Net decrease in repurchase liabilities ) ) Change in mortgagors’ escrow accounts ) ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information Cash paid for interest $ $ Cash paid for income taxes - The accompanying notes are an integral part of these consolidated financial statements. 4 First Connecticut Bancorp, Inc. Notes to Consolidated Financial Statements (Unaudited) 1. Nature of Operations and Basis of Presentation Organization and Business The consolidated financial statements include the accounts of First Connecticut Bancorp, Inc. and its wholly-owned subsidiary, Farmington Bank (formerly known as Farmington Savings Bank), (collectively, the “Company”).Significant inter-company accounts and transactions have been eliminated in consolidation. First Connecticut Bancorp, Inc.’s only subsidiary is Farmington Bank.Farmington Bank’s main office is located in Farmington, Connecticut.Farmington Bank operates fifteen full service branch offices and four limited services offices in central Connecticut.Farmington Bank’s primary source of income is interest received on loans to customers, which include small and middle market businesses and individuals residing within Farmington Bank’s service area. Wholly-owned subsidiaries of Farmington Bank include Farmington Savings Loan Servicing, Inc., a passive investment company for Connecticut income tax purposes that was established to service and hold loans collateralized by real property; Village Investments, Inc. which holds the Company’s investment in Infinex Financial Services, a registered broker-dealer; the Village Corp., Limited, a subsidiary that holds certain real estate; 28 Main Street Corp., presently inactive; Village Management Corp., presently inactive and Village Square Holdings, Inc., a subsidiary that holds certain bank premises and other real estate. Basis of Financial Statement Presentation The consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.The Company has condensed or omitted certain information and footnote disclosures normally included in the consolidated financial statements in accordance with accounting principles generally accepted in the United States of America pursuant to such rules and regulations.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. All significant intercompany transactions and balances have been eliminated in consolidation. These consolidated financial statements should be read in conjunction with the audited consolidated financial statements as of and for the year ended December 31, 2010 included in the Company’s S-1/A filed on May 16, 2011.The results of operations for the interim periods are not necessarily indicative of the results for the full year. In preparing the consolidated financial statements, management is required to make extensive use of estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the statement of condition and revenues and expenses for the interim period.Actual results could differ significantly from those estimates.Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses, investment security other-than-temporary impairment judgments and investment security valuation. 5 First Connecticut Bancorp, Inc. Notes to Consolidated Financial Statements (Unaudited) Recent Accounting Pronouncements ASU No.2011-02, “Receivables (Topic 310) — A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring.” On April5, 2011, the FASB issued ASU No.2011-02 to clarify when a loan modification or restructuring is considered a troubled debt restructuring (“TDR”). The changes apply to a lender that modifies a receivable covered by Subtopic 310-40, “Receivables—Troubled Debt Restructurings by Creditors.” In evaluating whether a restructuring constitutes a TDR, a creditor must separately conclude that both of the following exist: (i)the restructuring constitutes a concession and (ii)the debtor is experiencing financial difficulties. A creditor may determine that a debtor is experiencing financial difficulties, even though the debtor is not currently in default, if the creditor determines it is probable that the debtor would default on its payments for any of its debts in the foreseeable future without the loan modification. Lenders who determine that they are making a concession on the terms of the loan to a borrower who is having financial problems should follow the guidance found in ASU No.2011-02. The guidance on identifying and disclosing TDRs is effective for interim and annual reporting periods beginning on or after June15, 2011 and applies retrospectively to restructuring occurring on or after the beginning of the year. The guidance on measuring the impairment of a receivable restructured in a troubled debt restructuring is effective on a prospective basis. The Company is currently evaluating the impact of the adoption of this accounting standards update on the Company’s consolidated financial statements. 2. Investment Securities Investment securities at March 31, 2011 are summarized as follows: March 31, 2011 Gross Gross Amortized Unrealized Unrealized Market (Dollars in thousands) Cost Gains Losses Value Available-for-sale Debt securities: U.S. Treasury obligations $ $
